*362Dissenting Opinion.
Hackney, J.
There is manifest confusion in the decided cases as to the correct rule of practice in applying for changes of veuue and changes of judge, where a rule of court limits the time within which such application shall be made. It is desired not only to establish order out of this confusion, but, also, to adopt that rule which may lead to just and consistent results. I differ with the majority of the court as to the right and the importance of requiring that diligence be shown to have been exercised in ascertaining the causes for the change, before the time for applying therefor, as established by the rule of'the trial court, and as an excuse for the filing of a tardy application. A rule limiting the time for filing such applications has been repeatedly held valid. It is not only a reasonable power, but is one expressly conferred by sta tute, that, for the orderly and expeditious transaction of its business, the trial court shall adopt and promulgate rules for the conduct of its business, and relating to simplifying and expediting the proceedings and decisions of causes, and the diminishing of costs. "While the statute authorizing changes of venue is an important one, it must be. construed in connection with the statute entrusting to the trial courts the power of prescribing the order and manner of exercising this right, as necessary to the proper dispatch of pending business. It was said by this court, in Redman v. State, as early as 28 Ind. 205, in speaking of the change of venue statute, that it “is subject to great abuse. The application is too often used, not as a means of procuring a fair trial, but to delay and put it off, with the hope of wearing out the prosecution by procrastination.” This condition is moi’e prevalent to-day, and the affidavit is too often the means of procuring a continuance where there has not been sufficient diligence to procure a continuance under the proper statute. The ex*363perience of the trial court, in arranging its trials and allotting time for such trials, so often meets with tardy affidavits for changes of venue and the consequent loss, for all purposes, of the time so allotted, and the public expense and private cost attending it as to exhibit not only the wisdom of such limiting rules, but, also, of the strict enforcement of them by both the trial courts and the court of appeals. The rule of the court, in this cause, does not expressly require a showing of diligence to discover the causes for a change before the expiration of the limit of time; yet, to uphold this class of rules, as has been done in this state many times, it is to be regarded as an unwritten exception that a showing of excusable neglect, in not applying for the change as required by the rale, will avoid & waiver of the right to a change given by the statute.
When it is agreed that the rale in effect limiting the operation of the statute is valid, and when it is agreed, as it has often been decided, that the rule may not be ignored in an application, but that excuse must be shown by the applicant to avoid the rule, the conclusion necessarily follows that the absence of an excuse is a waiver of the right, and that an excuse, which does not waive the right, must be such as would be sufficient to save a similar right existing under similar statutes. By section 563 R., S. 1881, “ where causes for a new trial are discovered after the term at which the verdict or decision was rendered,” a complaint for a new trial will lie. This statute does not require a showing of the use of diligence to discover such causes before the former trial, yet there is a long and unbroken line of decisions that diligence must be alleged. See Ragsdale v. Matthews, Admr., 93 Ind. 589, and cases there cited; Hines v. Driver, 100 Ind. 315; Kitch v. Oatis, 79 Ind. 96; McCauley v. Murdock, 97 Ind. 229. There maybe other statutes illustrating this position, and the importance of adopting' here some rule that may be of general application, but it is unnecessary to multiply them. Every lit*364igant is charged with the obligation of employing suitable counsel, with the knowledge of the terms and the rules of the court, with the duty of preparing his 'cause for trial at the time fixed for its trial, and with the character and qualifications of the tribunal before which his cause must be heard. He has no right to neglect means of information, reasonably within his reach, leading to a proper exercise of these duties. If he does neglect them, his excuse should be more than mere ignorance. It should appear, from the facts, that by ordinary care this necessary knowledge could not have been acquired.
In the case of the Jeffersonville, etc., R. R. Co. v. Avery, 31 Ind. 277, the position here contended for'was enunciated clearly and distinctly. Aii application for a change of venue, on the ground of local prejudice, was made after the expiration of the limit prescribed by a rule of court, and was overruled.
Mr. Justice Ray, in the opinion of the court, said:
“In view of the fact that prejudice so general in a county as to prevent a party from securing a fair trial must result either from some special act, real or fancied, exciting the prejudice of the public, or from some long continued course of conduct which has created and developed such a feeling in the community, and that a prejudice so general can not be concealed in ordinary cases, and the known abuse to which the statute is liable, the inconvenience to the court, the suitors, and the attending witnesses, caused by the uncertainty which must otherwise exist in regard to the proceedings of each day, we are inclined to hold a rule which in its general application can deprive the parties of no right, as a reasonable regulation, ‘expediting the proceedings and decisions of causes,’ ‘ diminishing costs and remedying imperfections that may be found to exist in the practice, — reasonable and within the express power of the court to adopt. There may be cases where the enforcement of such a rule would *365be in conflict with the statute. When such a case is presented, effect must of course be given to the language of the law. Where it is clearly made to appear that some act performed within the excluded time has excited such prejudice, or that such feeling already existing was undiscovered by reasonable effort, the case will present such special circumstances as to exclude the application of a rule intended for general convenience. * * * When a circuit judge, acting under this requirement of the statute, has adopted general rules, it would be improper for us, at the instance of a suitor in a special case, to declare such rules ‘repugnant to the laws of the State/ when such suitor has suffered no injury from their application in his case. A prejudice * * * might ordinarily be discovered before the day set for the trial. If there were special reasons why it could not be knoyn in this case, the affidavit docs not declare them.”
In Witz v. Spencer, 51 Ind. 253, an opinion by Mr. Justice Downey, involving the right to a change of venue upon the discovery of a prejudice while empanelling a jury, it is said: “ It does not appear that the defendants had used any diligence to ascertain, at any earlier time, whether such ground for a change of venue existed or not. It was not a sufficient excuse, under the circumstances', for not having made the application sooner, that the fact had not sooner come to their knowledge.”
In Ringgenberg v. Hartman, 102 Ind. 537, an opinion by Mr. Justice Elliott, there was an application for a change of venue, after the time limited by a rule of court. The excuse shown for not applying before the limit expired was that the cause was first known to them the evening before; “ but it is not shown that any diligence was used to discover the fact. On the authority of Witz v. Spencer, supra, the affidavit must be held insufficient, for the reason that it fails to show the exercise of diligence.”
Against these authorities, defining the practice for many *366years, it is urged that the rule is not of practical operation, since, as it is claimed, the people and the courts are presumed to be free from bias and prejudice, and the suitor will but prejudice his cause by making inquiry as to the existence of bias or prejudice. If it is a legal right and duty to make such inquiry, then to presume that its exercise will create prejudice is to presume against the intelligence and the integrity of courts and juries.
It is also contended that if the law, as it exists, tends to the encouragement of perjury, the remedy must be left with the Legislature. Not so, if all of the decisions of this state are correct in holding that the statute prescribes no limit as to time, and that the courts may do this. The statute and the rule must be considered together, and if their reasonable enforcement, within the line of the 31 Ind. case, supra, will obstruct a growing tendency to perjury, such enforcement is with the courts. The rule, as long as it does not trespass upon statutory ground, should be so enforced as to secure the best results.
The case of Shoemaker v. Smith, supra, was decided without any reference whatever to the Jeffersonville, etc., R. R. Co. v. Avery, supra, and the case of Witz v. Spencer, supra. The question of diligence was not presented, considered, or decided. The reasoning of the court, in that case, is wholly upon the theory that the court may not, by rule, preclude a change for causes arising after the limit of time fixed by the rule for filing the application. With such reasoning there can be no issue taken; it is entirely correct when applied to a proper case.
The next and only other case supporting the majority opinion is that of Bernhamer v. State, supra. In that case there was an application for a change of venue. It was' overruled, because not filed in time, and this court held that ruling correct, there having been no showing of diligence to discover that the cause was set for trial, and in not filing the application before thé limit fixed by the rule *367had expired. So far this case seems in line with Jeffersonville., etc., R. R. Co. v. Avery, supra; Witz v. Spencer, supra, and Ringgenberg v. Hartman, supra; hut after the lower court had overruled the application for a change of venue, the defendant filed an application for a change of judge, alleging, as an excuse from the rule, that he did not know of the bias and prejudice of the judge until the day before. This court held that it was error to overrule that application. In this instance the question of diligence is not presented, discussed, or decided; and the 74 Ind. 71 ease is the only authority cited which would seem to support it.
Filed January 12, 1893.
Of the two lines of cases I can not resist the conclusion that those supporting the views here stated are greater in number, are free from dictum, and present the safer and better rule for discouragement of litigation and the suppression of false affidavits.